Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered June 26, 2000, convicting him of aggravated sexual abuse in the second degree (two counts), sexual abuse in the first degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
*760Ordered, that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court correctly admitted the complainant’s prior consistent statements, since, on cross-examination, the defense counsel inferentially assailed the complainant’s testimony as a recent fabrication (see People v McDaniel, 81 NY2d 10, 18; People v Walsh, 289 AD2d 517, 518; People v Wilens, 198 AD2d 463).
Furthermore, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. O’Brien, J.P., Friedmann, H. Miller and Crane, JJ., concur.